Luke, J.
The Farmers Bank, of Winder, sued Mrs. Roxie B. Oliver on two notes, and sought a special lien on certain real estate alleged to have been conveyed by security deed, to secure a note of which these notes were renewals. The defendant pleaded mental and physical incapacity to contract, and duress. She demurred to the petition; her demurrer was overruled, and she excepted pendente lite. She likewise excepted to the allowance of an-amendment to the petition. By cross-bill the bank excepted to the overruling of its demurrer to an amendment to the answer. The case went to trial, and the court directed a verdict for plaintiff. Held:
1. The court did not err in overruling the demurrer, or in allowing tlio amendment to the petition.
2. It appearing that the evidence demanded a finding against the pleas filed, and that the evidence as a whole, with all reasonable deductions and inferences therefrom, demanded the verdict, its direction was not error.
3. Under the facts of the case the remaining grounds of the amendment to the motion for a new trial show no cause for a reversal of the judgment below.

Judgment affirmed on main hill of exceptions; cross-hill dismissed.


Broyles, O. J., and Bloodworth, J., concur.